United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, SAN FRANCISCO
PROCESSING & DISTRIBUTION CENTER,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1527
Issued: July 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 10, 2019 appellant filed a timely appeal from an April 24, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 24, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability from
work for the period February 18 to March 1, 2019 causally related to the accepted employment
injury.
FACTUAL HISTORY
On December 23, 2014 appellant, then a 52-year-old sales retention center agent, filed an
occupational disease claim (Form CA-2) alleging that he developed trigger finger of the right
middle and little finger as a result of repetitive work factors of continuous keyboarding, using a
mouse, and writing. He indicated that he initially became aware of his condition and its
relationship to his federal employment on December 8, 2014. Appellant stopped work on
December 24, 2014. OWCP adjudicated this claim under File No. xxxxxx890, and on February 6,
2015 accepted bilateral carpal tunnel syndrome (CTS) and bilateral second and third digit trigger
finger.
Appellant has three prior claims that were accepted by OWCP and administratively
combined with the current claim, which OWCP designated as the master file.
Appellant has three other claims accepted for injuries to his upper extremities. Under
OWCP File No. xxxxxx367, OWCP accepted appellant’s traumatic injury claim (Form CA-1) for
a May 6, 2005 left wrist strain. Under File No. xxxxxx204, it accepted appellant’s November 30,
2007 occupational disease claim for right CTS. Appellant had a right carpal tunnel release on
April 24, 2008. Under File No. xxxxxx714, OWCP accepted appellant’s November 28, 2008
occupational disease claim for left CTS and left trigger finger. Appellant underwent left carpal
tunnel release surgery on April 20, 2009.
On March 6, 2019 appellant filed a claim for compensation (Form CA-7) for disability
from work during the period February 18 through March 1, 2019. On a time analysis form (Form
CA-7a), appellant claimed that he used 72 hours of leave without pay (LWOP) for disability from
work for the period February 18 through March 1, 2019. An employing establishment human
resource specialist noted on the form that appellant had not worked since December 22, 2014.
In support of his claim, he submitted a February 20, 2019 declaration of disability form in
which Dr. Vincent Baldwin, Board-certified in family medicine, diagnosed bilateral CTS, bilateral
trigger finger, bilateral wrist tendinitis, anxiety and depression. Dr. Baldwin advised that appellant
was totally disabled from work from January 1 to April 30, 2019.
By development letter dated March 12, 2019, OWCP informed appellant of the type of
factual and medical evidence needed to support his claim for compensation commencing
February 18, 2019. It afforded him 30 days to submit the requested information.
OWCP subsequently received a narrative report dated January 15, 2019, wherein
Dr. Baldwin indicated that appellant had been totally disabled since December 2014 and noted
current complaints of severe bilateral wrist pain with numbness in his second and third digits of
both hands and decreased hand strength. Dr. Baldwin related that appellant’s repetitive job duties

2

as both a clerk and a sales retention agent caused multiple progressive work-related injuries
involving his shoulders, neck, wrists, elbows, hands, and fingers and these contributed to chronic
pain syndrome, anxiety, and depression. He wrote that holding a pencil or pen, using a mouse, or
holding a telephone led to increased pain. Dr. Baldwin described examination findings of
decreased cervical range of motion with muscle spasms and tenderness, and a positive Tinel’s over
both wrists and the right elbow. He maintained that appellant’s chronic pain syndrome with its
pain and dysfunction made it impossible for him to complete his work duties and led to anxiety
and depression. Dr. Baldwin diagnosed chronic pain syndrome, tendinitis of both wrists, bilateral
CTS with surgery, trigger finger of third and fifth digit, repetitive strain injury/cumulative trauma
disorder, anxiety, and depression. He noted that all appellant’s work required repetitive activities
and advised that he could not return to any type of work since all would require a significant
amount of repetitive activity. Dr. Baldwin indicated that any attempt to work caused increased
pain and dysfunction. He recommended magnetic resonance imaging (MRI) scans of both wrists,
acupuncture, medication, massage therapy, meditation CDs, and home exercise.
By decision dated April 24, 2019, OWCP denied appellant’s claim for wage-loss
compensation for the period February 18 through March 1, 2019. It found that the medical
evidence of record did not establish that he was totally disabled from work during the claimed
period as a result of his accepted conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.6 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment

3

Supra note 1.

4

A.B., Docket No. 18-0834 (issued June 11, 2020); N.S., 59 ECAB 422 (2008).

5

Id.

6
20 C.F.R. § 10.5(f); see J.M., Docket No. 18-0763 (issued April 29, 2020); B.K., Docket No. 18-0386 (issued
September 14, 2018).

3

injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.7
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.8 Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of reliable, probative and
substantial medical opinion evidence.9
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the period February 18 through March 1, 2019.
The medical evidence relevant to the claimed period of disability includes Dr. Baldwin’s
January 15, 2019 report in which he indicated that appellant had been disabled since
December 2014. Dr. Baldwin attributed appellant’s disability to multiple progressive employment
injuries involving his shoulders, neck, wrists, elbows, hands, and fingers, and opined that these
contributed to appellant’s chronic pain syndrome, anxiety, and depression. He advised that the
chronic pain syndrome and dysfunction made it impossible for appellant to complete his work
duties and activities. Dr. Baldwin diagnosed chronic pain syndrome, tendinitis of both wrists,
bilateral CTS and surgery, trigger finger third and fifth digit, anxiety, and depression. However,
he did not provide a pathophysiological explanation as to how appellant’s modified job duties as
a sales retention center agent worsened the accepted conditions such that he could no longer work
or how they caused chronic pain syndrome, anxiety, and depression.11 OWCP has not accepted
chronic pain syndrome, anxiety, and depression. For conditions not accepted by OWCP as being
employment related, it is the employee’s burden to provide rationalized medical evidence
sufficient to establish causal relation, not OWCP’s burden to disprove such relationship.12
Appellant has not met his burden of proof to establish additional conditions as work related.
Furthermore, Dr. Baldwin did not explain with sufficient rationale how appellant’s inability to
7

See B.C., Docket No. 18-0692 (issued June 5, 2020).

8

See C.E., Docket No. 19-1617 (issued June 3, 2020).

9
20 C.F.R. § 10.5(f); see W.C., Docket No. 19-1740 (issued June 4, 2020); Fereidoon Kharabi, 52 ECAB
291 (2001).
10

J.K., Docket No. 19-0488 (issued June 5, 2020); Sandra D. Pruitt, 57 ECAB 126 (2005).

11

See P.L., Docket No. 19-1750 (issued March 26, 2020).

12

E.R., Docket No. 19-0889 (issued February 3, 2020); Alice J. Tysinger, 51 ECAB 638 (2000).

4

work was due to his accepted December 8, 2014 conditions. Moreover, a medical opinion is of
limited value if it is conclusory in nature.13 This report is therefore of limited probative value and
insufficient to establish the claimed period of disability.14
In the disability declaration form dated February 20, 2019, Dr. Baldwin merely noted
diagnoses of bilateral carpal tunnel syndrome, bilateral trigger finger, bilateral wrist tendinitis,
anxiety and depression and indicated that appellant was totally disabled from January 1 to
April 30, 2019. This report, without further explanation of how the accepted conditions caused
the claimed disability, is insufficient to establish the claimed period of disability.15
As the medical evidence of record does not contain a rationalized medical opinion, which
based on objective medical findings, related that appellant was disabled from work due to his
accepted employment conditions, the Board finds that he has not met his burden of proof to
establish disability for the period February 18 through March 1, 2019.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period February 18 through March 1, 2019 causally related to the accepted employment
injury.

13

R.S., Docket No. 19-1774 (issued April 3, 2020).

14

T.H., Docket No. 19-0436 (issued August 13, 2019); C.B., Docket No. 18-0040 (issued May 7, 2019).

15

Id.

16

See K.A., Docket No. 19-1564 (issued June 3, 2020).

5

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

